 32DECISIONS OFNATIONALLABOR RELATIONS BOARDPPG Industries,Inc. (Auto Glass Center)andGla-ziers,GlassWorkers And Bevelers Local UnionNo. 1433, affiliated with Painters andAlliedTrades of America,AFL-CIO. Case 16-UC-41August 21, 1970DECISION AND ORDERCLARIFYING UNITBY MEMBERS FANNING,MCCULLOCH,AND BROWNUpon a petition jointly filed by the Union andthe Employer under Section 9(b) of the NationalLabor Relations Act, as amended, a hearing washeld on February 10, 1970, before Hearing OfficerPaul F. Cleveland. On February 16, 1970, the RegionalDirector for Region 16 issued an Order transferringthe case to the National Labor Relations Board.Thereafter, briefs were timely filed by the Petitioners.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmadeat the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization within themeaning of the Act.3. In April 1959, the Union was certified by theBoard as the bargaining representativein a multiem-ployer unit of employees performing work under thejurisdiction of the outsideglaziers'working agreement,which includes outside glaziers employed by theEmployer at its Branch Warehouse located at 301Archer Street, Tulsa, Oklahoma.' By their joint peti-tion here, the parties ask the Board to determinewhether the "hackout" man employed at PPG Indus-tries'Auto Glass Center located at 1301 Third Street,Tulsa, should be included in the previously certifiedmultiemployer unit of outsideglaziers.The Employer'sBranchWarehouseis engaged inthe sale offlat glassat bothretail andwholesale,and in conjunction with this operation it employsinside glassworkers who do fabrication work in the'Case 16-RC-2486, unreported in the bound volumes of the Board'sdecisionsOn the same date the Union was also certified for a multiemploy-er unit of employees performing work within the jurisdiction of theinside glass workers' agreement which also includes inside glass workersat the Employer's Branch Warehouse Case 16-RC-2485shop and outside glaziers who perform installationwork on existing and new residential and commercialbuildings. Approximately 17 employees at the BranchWarehouse, including a manager, clerical and salesemployees, two drivers, two inside glass workers,and four outsideglaziers.Both the outside glaziersand the inside glass workers are represented by theUnion under separate bargaining agreements betweenthe Union and the multiemployer association of whichthe Employer is a part.In July 1966 PPG Industries opened the AutoGlass Center at a location approximately 1 mile fromthe Branch Warehouse. The employees for this facilitywere newly hired and the complement currently con-sists of a manager, a secretary-salesclerk, two autoglass installers and the "hackout" man whose unitplacement is here in dispute. The Auto Glass Centerisessentially engaged in the sale and replacementof auto glass, but it also performs the functions ofreplacing glass in existing commercial and residentialbuildings and some new residential and commercialglazing.Both the Branch Warehouse and the Auto GlassCenter are under the administrative jurisdiction ofthe Dallas Branch of PPG Industries' Glass Division,Contract and Supply Department, and the managerat each location is accountable to the district managerfor the Dallas Branch. However, subject to suchaccountability to the district manager, the managersat the two locations have considerable autonomy inmanagingthe day-to-day operations at their respectivelocations.Each manager is responsible for orderingand pricing merchandise, maintaining inventory, anddirecting the work force. The manager of the AutoGlass Center, like his counterpart at the BranchWarehouse, has authority over personnel matters,including the authority to hire and discharge andotherwise regulate the terms and conditions of employ-ment of those assigned to the center. Each locationutilizes separate profit and loss statements, whichare submitted monthly to the district manager. Thereisno history of transfer or interchange between theemployees at the two locations. Although the AutoGlass Center does purchase some of its glass fromthe Branch Warehouse, it is billed by the warehouseon the same basis as other commercial customers.As to the "hackout" man employed at the AutoGlass Center, he performs a variety of duties includingglazing work, picking up raw material from suppliers,delivering products to customers, installing auto glass,and driving customers' cars to and from the center.The record reveals that the "hackout" man spendsfrom 20 to 30 percent of his work time on nonglazingwork, and the remainder of his time is devoted tothe replacement or installation of new glass for residen-185 NLRB No. 13 PPG INDUSTRIES, INCtial and commercial customers.Because the"hackout"man works alone his glazing work is limited to smalljobs.Although the "hackout"man makes frequenttrips to the Branch Warehouse for the purpose ofpicking up materials and supplies,his contacts withthe employees at that location are limited to theseoccasions,and the manager of the Auto Center issolely responsible for his supervision.At the presenttime,pursuant to an agreement reached by theEmployer and the Union as a condition of submissionof this petition,the "hackout"man is paid the wagescales provided in the bargaining agreements applica-ble to the employees at the Branch Warehouse. Asto other employment benefits, the "hackout" manenjoys some that are equal or superior to those inthe contracts,and others that the warehouse employ-ees do not share.Although there is a similarity in some of the workperformed at the two locations,we find that theAuto Glass Center,or more particularly the classifica-tion of"hackout" man employed at that location,does not constitute an accretion to the existing mul-tiemployer unit.The Auto Glass Center is an essential-ly autonomous economic unit and the manager atthat location has considerable authority over its opera-33tions,particularly with respect to personnel mattersand working conditions,which he exercises withoutreference to his counterpart at the Branch Warehouse.There is no interchange between the employeesassigned to the two locations,the opportunities forcontact between the two groups of employees arelimited,and there is a variation in the terms andconditions of employment enjoyed by the "hackout"man as compared to those accorded the employeesat the Branch Warehouse.'Accordingly,based onall the facts,we conclude that the"hackout" mansought has interests seperate from those of the employ-ees in the existing unit, and we shall dismiss thepetition.ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.=Super Valu Stores, Inc and K's Super Yalu of Peoria,Inc, 177NLRB No 63,Patterson-Sargent Division of Textron, Inc,173 NLRBNo 203,andBeacon Photo Service,Inc.,163 NLRB 706